SUPPLEMENT DATED FEBRUARY 26, 2010 TO PROSPECTUSES DATED MAY 1, 2003 FOR NEW YORK KEYPORT LATITUDE AND NEW YORK KEYPORT CHARTER TO PROSPECTUSES DATED DECEMBER 31, 2002 FOR NEW YORK KEYPORT OPTIMA AND NEW YORK KEYPORT VISTA ISSUED BY SUN LIFE INSURANCE AND ANNUITY COMPANY OF NEW YORK KBL VARIABLE ACCOUNT A Effective April 30, 2010, each portfolio of the AIM Variable Insurance Funds will change their name as follows: Current Name New Name AIM V.I. Capital Appreciation Fund Invesco V.I. Capital Appreciation Fund AIM V.I. Core Equity Fund Invesco V.I. Core Equity Fund AIM V.I. International Growth Fund Invesco V.I. International Growth Fund The name of AIM Variable Insurance Funds will also be changing to: AIM Variable Insurance Funds (Invesco Variable Insurance Funds). Please retain this supplement with your prospectus for future reference. Latitude,
